
	

114 HR 4744 IH: Safe Academic Facilities and Environments for Tribal Youth Act
U.S. House of Representatives
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4744
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2016
			Mrs. Kirkpatrick introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Financial Services and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the Secretary of the Interior to carry out a 5-year demonstration program to provide
			 grants to eligible Indian tribes for the construction of tribal schools,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Safe Academic Facilities and Environments for Tribal Youth Act or the SAFETY Act. 2.DefinitionsIn this Act:
 (1)DepartmentThe term Department means the Department of the Interior. (2)IndianThe term Indian means a member of an Indian tribe.
 (3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). (4)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Tribal school construction demonstration program
 (a)DefinitionsIn this section: (1)Construction of replacement tribal schoolThe term construction of a replacement tribal school includes the construction or renovation of—
 (A)1 or more facilities of that school; or (B)the entire campus of that school.
 (2)Demonstration programThe term demonstration program means the Tribal School Construction Demonstration Program carried out under subsection (b). (3)Eligible Indian tribeThe term eligible Indian tribe means an Indian tribe that submits an application that is approved by the Secretary under subsection (b)(4).
 (4)Tribal schoolThe term tribal school means— (A)a school operated by the Bureau of Indian Affairs;
 (B)a school operated pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.); and
 (C)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)).
					(b)Demonstration program
 (1)In generalThe Secretary shall carry out a demonstration program to be known as the Tribal School Construction Demonstration Program for fiscal years 2017 through 2021, to provide grants to eligible Indian tribes for the construction of replacement tribal schools.
 (2)PurposesThe purposes of the demonstration program shall be— (A)to provide additional Indian tribes fair opportunities to construct replacement tribal schools;
 (B)to accelerate construction of needed educational facilities in Indian country; and (C)to permit additional funds to be provided for the priority list of the Department for construction of replacement tribal schools.
					(3)Grant recipients
 (A)In generalIn carrying out the demonstration program, subject to the availability of appropriations, the Secretary shall award a grant to each eligible Indian tribe.
 (B)PriorityThe Secretary shall ensure that an eligible Indian tribe currently on the priority list of the Department for construction of replacement tribal schools receives the highest priority for a grant under this section.
 (4)Grant applicationsAn application for a grant under the section shall— (A)include a proposal for the construction of a replacement tribal school of the Indian tribe that submits the application; and
 (B)be in such form as the Secretary determines appropriate. (5)Grant agreementAs a condition of receiving a grant under this section, the eligible Indian tribe shall enter into an agreement with the Secretary that specifies—
 (A)the costs of construction under the grant; (B)that the Indian tribe shall be required to contribute towards the cost of the construction a tribal share equal to at least 25 percent of the cost; and
 (C)any other term or condition that the Secretary determines to be appropriate. (c)Effect of grantA grant received under this section—
 (1)shall be in addition to any other funds received by an Indian tribe under any other provision of law; and
 (2)shall not affect the eligibility of an Indian tribe receiving funding, or the amount of funding received by the Indian tribe, under—
 (A)the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.); or (B)the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).
 (d)ReportAt the conclusion of the demonstration program, the Secretary shall submit to Congress a report on whether the demonstration program has achieved the purposes of the demonstration program, as described in subsection (b)(2).
 4.Funding for tribal colleges constructionSection 113 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1813) is amended to read as follows:
			
				113.Construction of new facilities
 (a)DefinitionsIn this section: (1)ConstructionThe term construction includes any effort to address the facility construction, maintenance, renovation, reconstruction, and replacement needs of a Tribal College or University.
 (2)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)).
 (b)GrantsWith respect to any eligible Tribal College or University that identifies a need for construction, the Secretary shall, subject to the availability of appropriations, provide grants for the construction in accordance with this section.
 (c)ApplicationEach eligible applicant desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (d)Eligible activitiesActivities eligible for a grant under this section shall be activities that address a wide variety of facilities and infrastructure needs, including—
 (1)building of new facilities, including— (A)classrooms;
 (B)administrative offices; (C)libraries;
 (D)health and cultural centers; (E)day care centers;
 (F)technology centers; and (G)other education-related facilities;
 (2)renovating or expanding existing or acquired facilities; (3)providing existing facilities with equipment, including—
 (A)laboratory equipment; (B)computer infrastructure and equipment;
 (C)library books; and (D)furniture; and
 (4)property acquisition. (e)No matching requirementA recipient of a grant under this section shall not be required to make a matching contribution for Federal amounts received.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2017 through 2021..
 5.Housing assistance for educators in schools with Indian studentsTitle V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.) is amended by adding at the end the following:
			
				545.Housing assistance for educators in schools with Indian students
 (a)DefinitionsIn this section— (1)the term covered educator means an individual who is employed full-time as a teacher, principal, administrator, or other licensed professional educator by a covered school;
 (2)the term covered school means— (A)a school operated by the Bureau of Indian Affairs;
 (B)a school operated pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.);
 (C)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)); and
 (D)a public elementary school or secondary school in which not less than 25 percent of the students are Indian students;
 (3)the terms elementary school and secondary school have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965; and
 (4)the term eligible applicant means— (A)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b));
 (B)an Indian organization (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)); or
 (C)a tribally designated housing entity (as defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)).
 (b)Grant programThe Secretary may award grants to eligible applicants to construct, including by reconstructing, renovating, and repairing, and provide housing to covered educators in rural areas.
 (c)ApplicationEach eligible applicant desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (d)Non-Federal shareA recipient of a grant under this section shall not be required to obtain or provide a non-Federal share in order to receive assistance under this section.
 (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000 for fiscal year 2017 and each fiscal year thereafter..
		6.BIE and OMB plan
 (a)In generalThe Bureau of Indian Education and the Office of Management and Budget shall jointly develop a 10-year plan to bring up to good condition, as determined by the facilities evaluation process of the Department of the Interior, in compliance with all applicable tribal requirements all of the following Bureau of Indian Education school facilities:
 (1)An elementary or secondary day or boarding school operated by the Bureau of Indian Education. (2)A school operated pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).
 (3)A tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)).
 (4)A dormitory operated by the Bureau of Indian Education for students attending a school other than a school specified in paragraphs (1) through (3).
 (b)InclusionsThe plan developed under subsection (a) shall include— (1)proposed budget requests and timelines; and
 (2)additional factors such as increasing enrollment capacities. (c)EffectFor the purpose of developing the plan under subsection (a) only, section 1125(a)(5) of the Education Amendments of 1978 (25 U.S.C. 2005(a)(5)) shall not apply.
 (d)ReportAs soon as practicable after completion of the plan developed under subsection (a), the Secretary shall submit a report describing the plan to—
 (1)the Subcommittee on Interior, Environment, and Related Agencies of the Committee on Appropriations of the Senate;
 (2)the Committee on Indian Affairs of the Senate; (3)the Subcommittee on Interior, Environment, and Related Agencies of the Committee on Appropriations of the House of Representatives; and
 (4)the Committee on Natural Resources of the House of Representatives. 7.GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a comprehensive report describing the implementation of section 8007 of the Elementary and Secondary Education Act of 1965 (as in effect on December 9, 2015), for fiscal years preceding fiscal year 2017, and section 7007 of the Elementary and Secondary Education Act of 1965 (as in effect for fiscal year 2017), for fiscal year 2017 and subsequent fiscal years, that—
 (1)evaluates the adequacy of the distribution of payments between subparagraphs (A) and (B) of subsection (a)(3) of those sections;
 (2)evaluates unmet need; and (3)determines the age, condition, and remaining utility of school facilities (as the term is defined in section 7013 of that Act (as in effect for fiscal year 2017)) for those local educational agencies enrolling students described in section 7003(a)(1)(C) of that Act (as so in effect) that are eligible to receive a basic support payment under—
 (A)section 8003(b) of that Act (as in effect on December 9, 2015) for fiscal years preceding fiscal year 2017; and
 (B)section 7003(b) of that Act (as in effect for fiscal year 2017) for fiscal year 2017 and subsequent fiscal years.
				
